Title: To Thomas Jefferson from the Commissioners of the Federal District, 5 January 1793
From: Commissioners of the Federal District
To: Jefferson, Thomas



Sir
Washington 5th Jany 1793

We have your two favors of the 13th and that of the 17th of last month before us. It appears to us more and more desirable to expedite the Stone-cutting by machinery, not more on account of the expence, which the State of our funds require to be attended to, than to insure the quantity wanted in time for we have as yet only about ⅕ done of what would be wanted on the large scale of the President’s house, to the water table of it. Mr. Harbaugh who is very ingenious and chearfully renders us every assistance in his power after seeing the Schetch inclosed by you a draft by Mr. Hallet and having, as it appears to us a perfect idea of Mr. Mullikin’s plan, has made and shewn us a model of a Stone saw mill to be worked with horses or oxen on the principle of giving motion to the Saws by a Spiral Line, the Simplicity and cheapness of it and our hope of its effectual operation have induced us to desire him to set up one instantly which he has undertaken. We do not however rely on the success of this effort. We have agreed on the most generous Terms for the introduction of Foreigners and inclose you a Copy of them as well as our Letter open to Mr. Traquair. If the whole number, which we do not expect, should be engaged, we should be rather over burthened for the too probable State of our finances, otherwise we could wish to have the cut stone so forward that a sufficient number might be early spared to assist private buildings, which would tend to beautify the City. Messrs. Mason & Fenwick will have the charge of this business in France assisted by a Letter from Mr. Hallet. Mr. Delius’s house, in Bremen, for Germany. Mr. Hoben has fallen on measures for some from Dublin as Mr. Williamson has for some from Scotland and we hope Mr. Traquair may succeed in part.
As it is not expected to get higher next year than the Water Tables, that is, 13 feet in elivation there are Carpenters enough who may be had on the spot and we shall want but a few additional Masons next season, for some in each line have already purchased and agreed to sink the price by their work, so that we think it can be no object to introduce others from Connecticut. Yet we are almost certain that there will be employment for a great many Mechanics in the City and Geo. Town next season in private building on Connecticut wages which are rather lower than here. The provisioning the workmen draws after it so many expences and so much waste that we have hitherto left them to  provide for themselves. We are under the necessity of doing otherwise with the labourers, a part of whom we can easily make up of negroes and find it proper to do so. Those we have employed this summer have proved a very useful check and kept our affairs cool.
We have agreed with Mr. Blodget for his services and hope that his assistance will be very useful. He has great confidence in a Lottery. We find ourselves at liberty and agree to it. Our communications with him go into some particulars which we suppose need not be repeated here. Mr. Walker we understand will go soon to Scotland, any thing he could do there for us, we imagine may be done at least as well by Mr. Traquair through his correspondent, and we must be excused from giving signs of approbation and confidence that we do not feel.
Mr. Hallet looses nothing of our estimation of him: he has not been able to finish his plan so soon as he hoped, but says it shall be ready in about three weeks.
The survey seems to us very tedious and we know it is very expensive. We have had some explanations with Majr. Ellicott but do not yet know how they may end. Indeed in the other parts of our business we have necessarily not profusely entered into engagements to a great amount with officers, which will be thought extravigant unless our funds hold out to fill up with actual labour. Much depends on the next sales. On weighing every thing we think one sale the 17th Septr. gives the best chance. We are Sir With Regard & Respect Your most obedt. Servants

Th. Johnson
Dd. Stuart
Danl. Carroll

